Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/20 has been entered.
Information Disclosure Statement
The IDS filed 12/3/20 has been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner's statement of reasons for allowance: Allowability of claims 1-19 and 23-25 is indicated because the closest prior art of record (Grossi) discloses a coffee machine, and method of operating a coffee machine, having a connection joint with a first outlet, an emulsifying device with a connector, first and second outlets...mixing nozzle, etc. (see Action dated 8/7/19), but Grossi fails to disclose, teach, or fairly suggest the first inlet is arranged to receive steam or hot water from said first outlet-rather, Grossi teaches the first inlet, 12a, is arranged to receive "external air" from "underlying annular chamber 50" (see Col. 3, lines 44-47). Since the first inlet functions by introducing frothing air into the duct, it would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761